Citation Nr: 1016998	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for 
otitis externa of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1943 to February 
1946.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from July 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The July 2004 rating 
decision confirmed and continued a 30 percent rating for PTSD 
and confirmed and continued a noncompensable rating for 
otitis externa of the left ear. The April 2005 rating 
decision denied service connection for hearing loss and 
tinnitus.

The Board issued a decision in February 2007 that granted an 
increased rating to 50 percent for the service-connected PTSD 
and denied an increased (compensable) rating for the service- 
connected otitis externa of the left ear.  The issues of 
service connection for hearing loss and tinnitus were 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC for additional evidentiary development.  
While additional development was undertaken at the AMC with 
regard to the claims of service connection for hearing loss 
and tinnitus, the Veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).

In an Order dated in April 2008, the Court granted a Joint 
Motion for Remand filed with the Court and vacated the 
February 2007 Board decision.  The Court returned the issue 
to the Board for compliance with the instructions in the 
Joint Motion to vacate the previous decision. 

Meanwhile, the AMC issued a rating decision in July 2008 that 
granted service connection for tinnitus.  As the grant of 
service connection represents a full grant of benefits as to 
that issue, the issue of entitlement to service connection 
for tinnitus is no longer in appellate status or before the 
Board.  Regarding the claim of service connection for hearing 
loss, the AMC completed the requested development, issued a 
supplemental statement of the case (SSOC) and returned the 
case to the Board for further appellate review.  In February 
2009 the Board issued a decision denying service connection 
for hearing loss.   The Veteran has not appealed that denial.

In the same February 2009 decision the Board remanded the 
issues of increased ratings for PTSD and otitis externa in 
order for the Veteran to be provided with adequate notice and 
assistance pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), and for any additional development deemed 
necessary by the RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to be manifested by a level 
of impairment that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once per week, impaired judgment, disturbances of 
motivation and mood with difficulty in establishing and 
maintaining effective relationships.  

2.  Findings of obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  

3.  There are no findings of otitis externa with swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment of the left ear. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a compensable disability 
evaluation for otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.87, Diagnostic Code 6210 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated March 2004.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the Veteran after the initial adjudication, in 
March 2009 that provided notice of how disability ratings are 
assigned and included the specific rating criteria pertaining 
to PTSD and otitis externa.  These letters were followed by a 
February 2010 Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Rating for PTSD

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 31-40 is indicative of some impairment in 
reality resting or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers)

A GAF score between 61 and 70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Two VA psychiatric examinations have been conducted.  

At the May 2004 VA examination the Veteran reported an 
increase in nightmares about the military, being nervous and 
jittery, and not able to sleep without medication.  He 
reported that the current military events caused him to be 
worse.  The Veteran dreams about fire-fights and wakes ups 
fussing and cursing.  He had flashbacks of liberating 
concentration camps.  The Veteran had mild exaggerated 
startle response and mild hypervigilance.  He was alert and 
oriented with coherent thought process, no overt psychosis, 
and adequate insight and judgment.  The Veteran denied 
suicidal or homicidal ideations.  The psychiatrist diagnosed 
PTSD with a GAF score of 68. 

At the September 2009 VA examination the Veteran reported no 
hospitalizations for mental disorder, that he was currently 
on anti-anxiety medicine, and that he had no suicide or 
violent ideations.  He reported a good relationship with his 
family, that his children check on him daily, and he meets 
with a group of friends at Burger King twice a day. Upon 
examination the Veteran appeared clean, neatly groomed, 
appropriately dressed, with cooperative attitude, normal 
affect, and dysphoric mood.  He was oriented as to person and 
place but did not know the year.  The Veteran reported no 
sleep impairment, no hallucinations or inappropriate 
behavior, no obsessive or ritualistic behavior, nor homicidal 
or suicidal thoughts.  He reported panic attacks but none 
recently.  The Veteran had good impulse control and no 
episodes of violence.  His remote memory was normal but 
recent memory was severely impaired.  The Veteran had 
recurrent and intrusive distressing recollections of the 
event, recurrent distressing dreams, intense psychological 
distress and physiological reactions to cues that resemble 
the traumatic event.  He tried to avoid thoughts, feelings or 
conversation about the trauma.  The Veteran experienced 
hypervigilance and exaggerated startle response, with sleep 
walking and infrequent nightmares.  He was diagnosed with 
PTSD and dementia.  The psychologist found that the Veteran's 
PTSD symptoms had not increased but rather it appeared that 
the Veteran was beginning to develop symptoms of dementia and 
gave a GAF score of 60 for dementia and 70 for PTSD.  The 
psychologist determined that the Veteran was anxious and had 
nightmares due to his PTSD.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  As there are no 
medical opinions or evidence differentiating the symptoms of 
the recently diagnosed dementia from symptoms of his service-
connected PTSD, the Board will consider the Veteran's overall 
psychiatric disability picture when determining whether a 
higher rating is warranted for his PTSD.

The Veteran received treatment from the VA for his PTSD.

In a July 2004 VA mental health progress note the Veteran 
reported that he could not sleep.  He had tremors in both 
upper extremities.  The Veteran reported nightmares that were 
under control until his wife died as she used to wake him up 
when he had a nightmare but without her there he wakes up 
fighting.  He reported panic attacks where he "goes all to 
pieces."  The Veteran is irritable, short tempered and loses 
his temper easily.  He is startled by loud noises.  The 
Veteran appeared anxious, depressed and almost tearful at 
times.  He is hypervigilant, has frequent intrusive thoughts 
of his military experiences.  The Veteran's speech is normal 
and thoughts are logical.  He denied suicidal or homicidal 
thoughts and displayed fair insight and judgment.  The mental 
health provider determined the Veteran to have a GAF score of 
30.

In August and September 2004 VA mental health notes the 
Veteran reported frequent nightmares of his experiences when 
he liberated a concentration camp and other experiences 
involving fear and potential death.  He was frequently 
anxious during the day and had panic attacks which required 
treatment by the ER.  The Veteran felt sad and lonely and is 
anxious and jittery most of the day.  He has trouble sleeping 
due to chronic dreams of war.  The Veteran was hypervigilant, 
irritable, and frustrated.  He reported no thoughts of self 
harm.  The Veteran has a good friend whom he socializes with 
daily and a circle of acquaintances he sees daily for coffee.  
He is independent, goes to church and keeps the grass mowed. 

In December 2004 the Veteran reported that since his wife 
died five years prior he has had more severe symptoms of 
recurring intrusive thoughts of traumatic experiences in 
Germany.  He had periodic panic attacks but only one in the 
previous three months.  The Veteran reported nightmares and 
intrusive thoughts of war but had learned to manage by 
talking to his friends.  He was pleasant and appeared dressed 
and groomed appropriately with logical thoughts and intact 
memory.  The mental health provider determined the Veteran to 
have a GAF score of 40. 

In February 2005 mental health note the Veteran reported 
recurring depression, anxiety and panic attacks.  Since his 
wife died he had had more severe symptoms with recurring, 
intrusive thoughts, frequent nightmares.  He was often 
anxious during the day with periodic panic attacks in a month 
for which he seeks treatment by local ERs and private 
physicians.  The Veteran appeared dressed and groomed 
appropriately, with logical thoughts and intact memory.  His 
mood was sad but mostly anxious with tremors in his 
extremities.  The mental health provider determined the 
Veteran to have a GAF score of "about 40" with moderate 
improvement in mood and affect. 

The Veteran also received treatment from his private 
physician.  In January 2004 the Veteran reported poor 
interpersonal relationships with authority and family.  In 
February 2004 the Veteran reported an increased inability to 
handle problems with activities of daily living and dealing 
with family, insomnia, multiple panic attacks, poor 
motivation, difficulty in dealing with own physical and 
financial problems.  The Veteran was diagnosed with PTSD, 
depression, anxiety and panic attacks. 

A higher, 70 percent evaluation is not warranted.  The 
Veteran's main symptoms are nightmares, flashbacks, panic 
attacks, short temper, hypervigilance and impaired short term 
memory.  Neither the VA examination nor private psychiatric 
treatment records show the Veteran to have obsessional 
rituals, illogical, obscure or irrelevant speech, near-
continuous panic or depression that affects his ability to 
function independently or appropriately.  The Veteran does 
not exhibit spatial disorientation, neglect of personal 
appearance or hygiene.  He reported no suicidal or homicidal 
ideations or impaired impulse control.  Rather, the medical 
evidence shows that the Veteran had been married to the same 
woman for 50 years until she passed away; he socializes with 
family, his children visit him daily and he meets with 
friends twice a day.  The evidence shows that the Veteran 
does not exhibit an inability to establish and maintain 
relationships. 

Although the Veteran's VA mental health provider noted a GAF 
of 30 in July 2004 and a GAF of 40 in December 2004 and 
February 2005 the mental health provider also indicated that 
the Veteran's PTSD symptoms did not include any impairment in 
reality or communication or major impairment in work, family 
relations, judgment, thinking or mood.  The mental health 
provider found the Veteran to have normal appearance, 
hygiene, behavior, affect, mood, communication, speech and 
concentration.  The GAF scores of 30 and 40 in 2004 and 2005 
are inconsistent with the Veteran's PTSD symptoms reported by 
the mental health provider and inconsistent with the VA 
psychiatrist's May 2004 examination report which noted the 
same manifestations of PTSD but assigned a GAF score of 68.  

Moreover, in the September 2009 VA examination report by a 
psychologist noted similar manifestations and assigned a GAF 
score of 60.  

Simply put, the Board finds that all of the medical evidence 
notes the same or similar manifestations and assigns more 
credence to the GAF scores provided by the psychiatrist and 
psychologist because they are consistent with the 
manifestations noted.  

The preponderance of the evidence is against the claim for a 
rating for PTSD greater than 50 percent.  

The level of impairment associated with PTSD has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 50 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Rating for otitis externa  

The Veteran seeks a compensable rating for his service-
connected otitis externa of the left ear. 

Under Diagnostic Code 6210 for chronic otitis externa, a 
maximum rating of 10 percent is warranted for swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87.  There are no 
other compensable ratings for otitis externa. 

In a June 2004 VA examination the Veteran reported a history 
of fungus in his ears where his ears get filled up and he 
cannot hear and he has them cleaned out two to four times per 
year.  The examiner noted that the Veteran came to his 
audiogram in May 2004 but was sent back to have his ears 
cleaned out as his canals occluded with cerumen (earwax).  
Upon examination the external auricle was normal bilaterally 
with no deformities, normal appearing middle ear with no 
evidence of effusion, and no evidence of active ear disease.  
The examiner did not think the Veteran gave a history of 
otitis externa or infections, instead the Veteran's history 
primarily sounded like cerumen impactions that are generally 
cleaned out without the Veteran requiring antibiotics, and 
which will be a continuing problem as he has very narrow 
canals with a lot of hair that traps the cerumen.  

At a July 2004 VA audio exam the Veteran reported that 
difficulty with his ears was repeated fungal infections in 
both ears which required treatments including drops, 
washings, etc. 

At a May 2007 VA audio exam for hearing loss noted bilateral 
cerumen. A May 2008 audio exam revealed no active ear 
disease.  The Veteran indicated that he has his ears cleaned 
out and treated every four months by a private physician for 
cerumen build up and for fungus in the ears. 

A September 2009 VA examination determined that upon 
inspection the Veteran's ear canals did not indicate any 
active otitis externa at the time but the Veteran reported he 
had his ear canals cleaned by his physician three weeks prior 
and received regular treatment for his ear canals. 

Private medical evidence was also received.  In a January 
2004 private health clinic the Veteran complained of both 
ears bothering him.  In a March 2004 letter the Veteran's 
former physician stated that he retired in 1979 and no longer 
had any of the medical records; however he had treated the 
Veteran for otitis interna and otitis media. 

Despite numerous medical examinations, there has never been 
evidence demonstrating that the Veteran's otitis externa had 
manifested to include swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  The Veteran reported that he received regular 
treatment for his ears, but as the VA examiner found, this 
treatment was for cerumen (earwax) build up inside his ear 
canal, not for otitis externa.   

As there is no evidence of any swelling, dry and scaly or 
serious discharge, and itching requiring frequent and 
prolonged treatment, of the left ear, the preponderance of 
the evidence is against the claim for a compensable, 10 
percent, rating for otitis externa.  

Extraschedular 

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his PTSD and 
otitis externa.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied. 

Entitlement to an increased (compensable) rating for otitis 
externa of the left ear is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


